DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/664,991 filed on October 28th, 2019. Claims 1-5 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2018-204305 filed on October 30th, 2018. A certified copy was received on December 13th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28th, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
	Regarding Claim 3 (lines 1-2), please change the recitation “wherein the fixed member has a facing wall portion provided on the outer peripheral side” to - - wherein the fixed member has a facing wall portion provided on [[the]] an outer peripheral side - 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aino et al. (US 2005/0045127), hereinafter Aino.

Regarding Claim 1, Aino teaches a connection-disconnection device (see Fig. 1) configured to switch between a connected state in which a first rotating member (Fig. 1, “external cylinder” 10) and a second rotating member (“inner cylinder” 20) are coupled to each other so as not to be rotatable relative to each other (¶ [0049] - “When the electromagnetic clutch 42 is not actuated, it is located at a position as shown in FIG. 1 by a phantom line, leaving a space S between the rotational drum 44 and the electromagnetic clutch 42, and since there is no phase difference between the external cylinder 10 and the inner cylinder 20, they rotate together”), and 
“The intermediate member 30, solely under the spring force of the coiled springs 46, is retracted back to the original position by means of the male threads 31 and 45 (to the left as seen in FIG. 1). Meanwhile, the inner cylinder 20 (camshaft 2) rotates in the reverse direction with respect to the external cylinder 10 (sprocket main body 12)”), 
the first rotating member (10) and the second rotating member (20) each supported by a case member (“case” 8) so as to be rotatable relative to the case member (8), the connection-disconnection device comprising: 
a fixed member (“spline case” 16) coupled to the first rotating member (10) so as not to be rotatable relative to the first rotating member (10), axial movement of the fixed member (16) being restricted with respect to the first rotating member (10); 
a movable member (“rotational drum” 44) coupled to the second rotating member (20) so as not to be rotatable relative to the second rotating member (20) and so as to be movable with respect to the second rotating member (20) in an axial direction (see Fig. 1); and 
a moving mechanism (“electromagnetic clutch” 42) configured to move the movable member (44) back and forth with respect to the second rotating member (20) in the axial direction (see ¶ [0049], ¶ [0050]), 
wherein: each of the fixed member (16) and the movable member (44) has an annular meshing portion (17, 33, 32, 23) formed by arranging a plurality of meshing teeth in a circumferential direction ([0051] - “gear teeth of the engaging sections 23, 32, 33, and 17”); 
when the movable member (44) is moved (right in Fig. 1) toward the fixed member (16) by the moving mechanism (42), 
the meshing portion (33, 32) of the movable member (44) and the meshing portion (17) of the fixed member (16) mesh with each other; and 

the wall portion (radially extending portion of 44) configured to receive a flow resistance of lubricating oil (“oil sump” 74) accommodated in the case member (8) when the movable member (44) moves in the axial direction ([0062] - “Particularly, because the oil lead-out holes 80 are provided closer to the circumferential wall 60a of the clutch case 60, large flow rates of oil are secured. That is, the closer the oil lead-out holes 80 are to the circumferential wall 60a, the less the flow resistance of oil, thereby allowing a larger oil lead-out velocity. Thus, it is advantageous to provide the oil lead-out holes 80 close to the circumferential wall 60a to obtain a large oil lead out velocity, and hence a higher circulation rate of the oil. This ensures more oil introduced to the sliding surfaces of the friction member 66 and a better cooling effect on the sliding surface”).  

Regarding Claim 2, Aino teaches the connection-disconnection device according to claim 1, 
wherein: the moving mechanism (Fig. 1, 44) has an electromagnet (“electromagnetic clutch 42”) including an electromagnetic coil (“electromagnetic coil” 62) that 17generates a magnetic force under energization, and 
an armature (44 and “intermediate member” 30) that moves together with the movable member (44) with the magnetic force (see ¶ [0049], ¶ [0050]); 
through holes (“oil lead-out holes” 80) are formed in the armature (44, 30) along a moving direction (axially) of the armature (44, 30); and 
when the electromagnetic coil (62) is energized, the armature (44, 30) receives the flow resistance of the lubricating oil while allowing the lubricating oil to flow through the through holes (80; [0062] - “Particularly, because the oil lead-out holes 80 are provided closer to the circumferential wall 60a of the clutch case 60, large flow rates of oil are secured. That is, the closer the oil lead-out holes 80 are to the circumferential wall 60a, the less the flow resistance of oil, thereby allowing a larger oil lead-out velocity. Thus, it is advantageous to provide the oil lead-out holes 80 close to the circumferential wall 60a to obtain a large oil lead out velocity, and hence a higher circulation rate of the oil. This ensures more oil introduced to the sliding surfaces of the friction member 66 and a better cooling effect on the sliding surface”).
  
Regarding Claim 3, Aino teaches the connection-disconnection device according to claims 1, 
wherein the fixed member (Fig. 1, 16) has a facing wall portion (radially extending portion of 16) provided on the outer peripheral side with respect to the meshing portion (17), 
the facing wall portion (radially extending portion of 16) facing the wall portion with the enlarged diameter (radially extending portion of 44). 

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraoka et al. (US 5,749,803), hereinafter Teraoka.

Regarding Claim 1, Teraoka teaches a connection-disconnection device (Fig. 3, “clutch mechanism” 55) configured to switch between a connected state (position seen in Fig. 8) in which a first rotating member (Fig. 3, “side gear” 19) and a second rotating member (“lock member” 63) are coupled to each other so as not to be rotatable relative to each other (see Figs. 3 and 8; col. 7, line 22 - “ As shown in FIGS. 3, 6, 7 and 8, gear portions (clutch portions) 77, 79 are formed in the lock gear 61 and the lock member 63 and are engaged with each other. The gear portion 79 of the lock member 63 is projected on an inner side of the through holes 75. When the lock member 63 is moved leftward from a position of FIG. 3 to a position of FIG. 5, these gear portions 77 and 79 are engaged with each other so that the clutch mechanism 55 is coupled. When the clutch mechanism 55 is coupled, rotation of the side gear 19 is locked and the differential operation of the differential apparatus 1 is locked”), and 
a released state (position seen in Fig. 6) in which the first rotating member (19 through lock gear 61) and the second rotating member (63) are rotatable relative to each other (see Figs. 3 and 6), 
the first rotating member (Fig. 3, 19) and the second rotating member (63) each supported by a case member (col. 5, line 54 - “The differential apparatus 1 is arranged within a differential carrier. Boss portions 13 and 15 of the differential casing 3 are supported by the differential carrier through bearings. An oil reservoir is arranged in the differential carrier. A lower portion of the differential apparatus 1 is dipped into this oil reservoir in a rest state. When the differential apparatus 1 is rotated, an oil is splashed upward from the oil reservoir”) so as to be rotatable relative to the case member (the “differential carrier” not shown in Fig. 3), 
the connection-disconnection device (55) comprising: 
a fixed member (“lock gear” 61) coupled to the first rotating member (19) so as not to be rotatable relative to the first rotating member (19), axial movement of the fixed member (61) being restricted with respect to the first rotating member (19); 
a movable member (63 and “sliding member” 93) coupled to the second rotating member (63) so as not to be rotatable relative to the second rotating member (63) and so as to be movable with respect to the second rotating member (63) in an axial direction; and 
a moving mechanism (“differential lock mechanism” 53) configured to move the movable member (63, 93) back and forth with respect to the second rotating member (63) in the axial direction, 
“gear portions” 77, 79) formed by arranging a plurality of meshing teeth (77, 79) in a circumferential direction (see Fig. 3); 
when the movable member (63, 93) is moved (left in Fig. 3) toward the fixed member (61) by the moving mechanism (53), the meshing portion (79) of the movable member (63, 93) and the meshing portion (77) of the fixed member (61) mesh with each other; and 
the movable member (63, 93) has a wall portion (93) with an enlarged diameter (see Fig. 3) provided on an outer peripheral side with respect to the meshing portion (79), 
the wall portion (93) configured to receive a flow resistance of lubricating oil accommodated in the case member (the “differential carrier” not shown in Fig. 3) when the movable member (63, 93) moves in the axial direction (col. 5, line 54 - “The differential apparatus 1 is arranged within a differential carrier. Boss portions 13 and 15 of the differential casing 3 are supported by the differential carrier through bearings. An oil reservoir is arranged in the differential carrier. A lower portion of the differential apparatus 1 is dipped into this oil reservoir in a rest state. When the differential apparatus 1 is rotated, an oil is splashed upward from the oil reservoir”). Teraoka teaches a movable member (Fig. 3, 93), so the prior art also teaches the benefit of increasing flow resistance of the lubricating oil inside the differential carrier when actuating the movable member.
 
Regarding Claim 3, Teraoka teaches the connection-disconnection device according to claims 1, 
wherein the fixed member (Fig. 3, 61) has a facing wall portion (“cover” 9) provided on the outer peripheral side with respect to the meshing portion (77), 

 
Regarding Claim 5, Teraoka teaches a differential device (Fig. 3, “differential apparatus” 1) for a vehicle,
the differential device (1) distributing a drive force of a drive source to a pair of drive shafts (“Hollow boss portions” 21, 23) while allowing a differential operation, 
the differential device (1) comprising: 
the connection-disconnection device according to claim 1 (see rejection above); 
a differential case (“casing body” 5) configured to rotate with the drive force of the drive source of the vehicle (col. 2, line 38 - “The driving force of the engine for rotating the differential casing is distributed to each of wheels from the pinion gears through the side gears”); 
a plurality of pinion gears (“pinion gear” 39, 41) configured to rotate together with the differential case (5); and 
a pair of side gears (“side gears” 17, 19) configured to mesh with the pinion gears (39, 41), 
wherein the connection-disconnection device (55) couples and uncouples one side gear (19) of the pair of side gears (17, 19) and one drive shaft (21) of the pair of drive shafts (21, 23).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Mayr (US 8,845,475) listed in the attached "Notice of References Cited" discloses a differential device having a similar movable member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659